IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44449

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 357
                                               )
       Plaintiff-Respondent,                   )   Filed: February 7, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SEAN MICHAEL BEGIN,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Sean Michael Begin pled guilty to grand theft by possession of stolen property, Idaho
Code §§ 18-2403(4), 18-2407(1), 18-2409. The district court imposed a unified sentence of six
years, with a minimum period of confinement of two years, suspended the sentence and placed
Begin on probation. Begin subsequently admitted to violating probation and the district court
revoked probation and ordered execution of the underlying sentence. Begin filed an untimely
Idaho Criminal Rule 35 motion for reduction of the sentence, which the district court denied.
Begin appeals.



                                               1
       Idaho Criminal Rule 35(b) provides that a district court has discretion to consider and act
upon a motion for reduction of sentence made within fourteen days after the filing of the order
revoking probation. The filing limitations provided by Rule 35 are a jurisdictional limit on the
authority of the court to consider the motion and, unless filed within the period, a district court
lacks jurisdiction to grant any relief. State v. Sutton, 113 Idaho 832, 833, 748 P.2d 416, 417 (Ct.
App. 1987). In this case, Begin acknowledges that his Rule 35 motion for reduction of sentence
was untimely. Because Begin’s Rule 35 motion was not filed within the fourteen-day limitation
provided by the rule, the district court lacked jurisdiction to consider it. Accordingly, we do not
address the merits of Begin’s Rule 35 motion. Therefore, the district court’s order denying
Begin’s Rule 35 motion is affirmed.




                                                2